

CONTRATO DE SUBARRENDAMIENTO
 
SUBLEASE CONTRACT
CONTRATO DE SUBARRENDAMIENTO (el "Contrato") que se celebra entre PALL MEXICO
MANUFACTURING, S. DE R.L. DE C.V., representada en este acto por el senor
Leobardo Tenorio Malof, en su caracter de Apoderado de dicha sociedad (en lo
sucesivo referida como la "SUBARRENDADORA"), y ENSATEC, S.A. DE C.V.,
representada en este acto por el senor Hector Machado Barraza en su caracter de
Apoderado de dicha sociedad (en lo sucesivo referida como la "SUBARRENDATARIA"),
de conformidad con las siguientes declaraciones y clausulas:
 
SUBLEASE CONTRACT (the ''Contract") entered into by and between PALL MEXICO
MANUFACTURING, S. DE R.L. DE C.V., represented herein by
 
Mr. Leobardo Tenorio Malof, in his capacity as Attorney-in-fact of said company
(hereinafter referred to as the "SUBLESSOR"), and ENSATEC, S.A. DE C.V.,
represented herein by Mr. Hector Machado Barraza in his capacity as
Attorney-in-fact of said company (hereinafter referred to as the "SUBLESSEE"),
in accordance with the following:
DECLARACIONES:
 
RECITALS:
1. La SUBARRENDADORA, por conducto
de su apoderado, declara que:
 
1. The SUBLESSOR, through its legal representative states:
a)    Es una sociedad de responsabilidad limitada
 
de capital variable mexicana, constituida y
 
validamente existente de conformidad con las leyes
 
de los Estados Unidos Mexicanos (en lo sucesivo
 
denominados "Mexico").
 
a) It is a Mexican limited liability company of variable capital, duly organized
pursuant to the laws of the United Mexican States ("Mexico").




--------------------------------------------------------------------------------



b)    De conformidad con el contrato de
 
arrendamiento celebrado con la senora Blanca Estela
 
Colunga Santelices ("Contrato de Arrendamiento")
 
el 3 de diciembre de 2007, es arrendataria de los
 
edificios industriales con superficie total de 62,000
 
pies cuadrados ubicados en Calle Colinas No.
 
11731, Parque Industrial El Florido, Seccion
 
Colinas, Delegacion La Presa, Tijuana, B.C., 22680
 
(en lo sucesivo el "Edificio"), construidos sobre el
 
lote 7 con superficie de 11,092.22 metros cuadrados,
 
ubicado en la manzana 930 de dicho Parque
 
Industrial El Florido, Seccion Colinas.
 
b) Pursuant to the lease contract entered with Mrs. Blanca Estela Colunga
Santelices ("Lease Contract") on December 3, 2007, it is the tenant of the
industrial facilities with a surface area of 62,000 square feet located at Calle
Colinas No. 11731, Parque Industrial El Florido, Seccion Colinas, Delegacion La
Presa, Tijuana, B.C., 22680 (the "Building"), built on lot 7 with a surface area
of 11,092.22 square meters, located at block 930 of such Parque Industrial El
Florido, Seccion Colinas.


c) Desea dar en subarrendamiento una porcion
 
del Edificio con superficie de 2,250 pies cuadrados
 
("Propiedad Arrendada"). La Propiedad Arrendada
 
se describe en el plano adjunto al presente Contrato
 
como Anexo "A", el cual se tiene por reproducido
 
en este acto mediante la presente referencia, por lo
 
c) It desires to sublease a portion of the Building with an area of 2,250 square
feet ("Leased Property"). The Leased Property is described on the plot plan
attached hereto as Exhibit "A", which is hereby incorporated by reference and
becomes a part hereof. The Leased 






--------------------------------------------------------------------------------





que forma parte integrante de este Contrato para todos los efectos a que haya
lugar. La Propiedad Arrendada incluye un espacio para estacionamiento
identificado como el numero tres (3).
 
Property includes a parking space identified as parking space number three (3).
d) Que en los terminos del Contrato de Arrendamiento esta autorizado para
subarrendar cualquier porcion del Edificio a la SUBARRENDATARIA y,
consiguientemente, desea dar en subarrendamiento la Propiedad Arrendada a la
SUBARRENDATARIA, conforme a los terminos y condiciones de este Contrato.
 
d) Pursuant to the Lease Contract, it has the right to sublease at will any
portion of the Building to SUBLESSE and, accordingly, it desires to sublease the
Leased Property to the SUBLESSEE under the terms and conditions hereinafter set
forth.
e)    Su representante cuenta con facultades
suficientes para celebrar este Contrato, las cuales no
le han sido limitadas ni revocadas en forma alguna.
 
e) That its Attorney-in-fact has all the authorities required to enter into this
Contract, which authorities have not been limited nor revoked in any manner
whatsoever.
II.- La SUBARRENDATARIA, por conducto de su apoderado, declara que:
 
II.- The SUBLESSEE, through its legal representative states:
a)    Es una sociedad anonima de capital variable mexicana, constituida y
validamente existente de conformidad con las leyes de Mexico, cuyo principal
asiento de negocios se ubica en Calle Colinas No. 11731-B, Parque Industrial El
Florido, Seccion Colinas, Delegacion La Presa, Tijuana, B.C. 22680.
 
a)    That its principal is a Mexican
 
corporation of variable capital duly incorporated
 
pursuant to the General Law of Mercantile
 
Corporations, with its principal place of business
 
at Calle Colinas No. 11731-B, Parque Industrial
 
El Florido, Seccion Colinas, Delegacion La Presa,
 
Tijuana, B.C. 22680.
b)    Desea recibir en subarrendamiento la
 
Propiedad Arrendada, conforme a los terminos y
 
condiciones de este Contrato.
 
b)    That its principal desires to sublease the
 
Leased Property, subject to the terms and
 
conditions contained herein.
c)    Su representante cuenta con facultades
suficientes para celebrar este Contrato, las cuales no
le han sido limitadas ni revocadas en forma alguna.
 
c)    That its Attorney-in-fact has all the
 
authorities required to enter into this Contract,
 
which authorities have not been limited nor
 
revoked in any manner whatsoever.
III.- Las partes, por conducto de sus respectivos apoderados, declaran que:
 
III.- The parties, through their legal representatives, state:
En la celebracion del presente Contrato no ha existido error, mala fe, dolo o
vicio del consentimiento alguno entre ellas.
 
That in the execution of this Contract there has been no error, bad faith nor
duress amongst them.






--------------------------------------------------------------------------------





En consideracion de las anteriores declaraciones, las partes se obligan de
conformidad con las siguientes:
 
In consideration of the above recitals, the parties agree on the following:
CLAUSULAS:
 
CLAUSES
PRIMERA.    SUBARRENDAMIENTO DE LA PROPIEDAD ARRENDADA
 
FIRST. SUBLEASE OF THE LEASED PROPERTY
La SUBARRENDADORA en este acto entrega en
 
subarrendamiento a la SUBARRENDATARIA y la
 
SUBARRENDATARIA en este acto recibe en
 
subarrendamiento de parte de la SUBARRENDADORA, la Propiedad Arrendada, con todo
lo que le corresponde.
 
SUBLESSOR hereby subleases to SUBLESSEE and SUBLESSEE hereby subleases from
SUBLESSOR, the Leased Property, together with all easements and rights of way
appurtenant thereto.
La SUBARRENDATARIA recibe la Propiedad Arrendada a satisfaccion tal y como la
misma se encuentra, y expresamente renuncia a los derechos en su
favor establecidos en los articulos 2286 fraccion V y 2295 del Codigo Civil del
Estado de Baja California, articulos que la SUBARRENDATARIA manifiesta conocer y
comprender en su integridad, por lo que la presente renuncia es valida de
conformidad con el articulo 7 del Codigo Civil del Baja California.
 
SUBLESSEE hereby receives the Leased Property "as is" to its satisfaction,
therefore expressly waiving the rights that in its favor are set forth in
articles 2286 section V and 2295 of the Civil Code for the State of
Baja California. SUBLESSEE expressly states that it knows and understands said
articles in their entirety, and therefore these waivers are valid pursuant to
article 7 of the Civil Code for the State of Baja California.
SEGUNDA. TITULARIDAD DE LA PROPIEDAD ARRENDADA
 
SECOND. TITLE TO THE LEASED PROPERTY
La SUBARRENDADORA cuenta con el uso exclusivo y posesion de la Propiedad
Arrendada, y garantiza que la SUBARRENDATARIA tendra el uso y goce pacifico de
la Propiedad Arrendada durante el plazo de este Contrato.
 
The SUBLESSOR has the right of exclusive use and possession of the Leased
Property, and it guarantees that the SUBLESSEE will have the quiet enjoyment of
the Leased Property during the term of this Contract.
TERCERA. PLAZO Y ENTREGA DE LA PROPIEDAD ARRENDADA
 
THIRD. TERM AND DELIVERY OF THE LEASED PROPERTY
A. Plazo. El plazo inicial de este Contrato es de un (1) ano contado a partir de
la fecha de su firma; sin embargo, la SUBARRENDATARIA lo podra dar por terminado
el presente Contrato, en cualquier tiempo, sin ninguna responsabilidad para la
SUBARRENTARIA, con un aviso, por escrito, al


 
A. Term. The initial term of this Contract is for a period of one (1) year as of
the date of execution hereof; notwithstanding, the SUBLESSE may terminate
this Contract, at any time, without any liability to SUBLESSE, by giving
SUBLESSOR in writing a notice thirty (30) days in advance of






--------------------------------------------------------------------------------





SUBARRENDAROR con treinta (30) dias de anticipation de la fecha efectiva de
terminacion (el "Plazo").
 
the termination date (the "Term").
B. Entrega de la Propiedad Arrendada. La SUBARRENDADORA entrega la Propiedad
Arrendada a la SUBARRENDATARIA en la fecha de firma de este Contrato.
 
B. Delivery. SUBLESSOR hereby delivers the Leased Property to SUBLESSEE on the
date of execution hereof.


CUARTA.- USO DE LA PROPIEDAD ARRENDADA
 
FOURTH.- USE OF THE LEASED PROPERTY
La SUBARRENDATARIA usara la Propiedad
 
Arrendada unicamente para actividades de ensamble
 
de productos y almacenaje de productos. Bajo
 
ninguna circunstancia podra la SUBARRENDATARIA usar la Propiedad Arrendada para
operaciones de industria quimica o pesada, ni para actividades que violen las
leyes, reglamentos y normas municipales, estatales o federales.
 
The SUBLESSEE shall use the Leased Property only for assembly of products and
storage of products. Under no conditions whatsoever will the SUBLESSEE be
permitted to use the Leased Property for chemical and heavy industrial
operations, nor activities which are in violation of any applicable municipal,
state and federal laws, regulations or ordinances.
La SUBARRENDATARIA se obliga a cumplir con el Reglamento Interior del PARQUE
INDUSTRIAL EL FLORIDO, en vigor, el cual manifiesta conocer en todos sus
terminos, asi como con las posibles modificaciones que pudiera sufrir en el
futuro. Dicho reglamento se adjunta al presente como Anexo B.
 
SUBLESSEE agrees to comply with the Internal Rules of Parque Industrial El
Florido, and the possible future modifications, avowing to know and understand
said rules in all their terms. The rules are attached hereto
 
as Exhibit B.
QUINTA.    RENTA
 
FIFTH. RENT
A. Renta. Durante el Plazo de este Contrato, la SUBARRENDATARIA pagara como
renta por la Propiedad Arrendada, la cantidad de US$0.50 (cincuenta centavos;
50/100 Dolares) moneda de los Estados Unidos de America ("Dolares"), por pie
cuadrado de la Propiedad Arrendada, por mes; es decir, la cantidad de
US$13,500.00 Dolares (trece mil quinientos 00/100 Dolares) por ano (la "Renta").
La Renta incluye todos los gastos y costos de mantenimiento, servicios publicos,
seguro, impuesto predial, etc.
 
A. Rent. For the Term of this Contract, the SUBLESSEE shall pay as rent for the
Leased Property US$0.50 (fifty cents; 50/100 Dollars), currency of the United
States of America ("Dollars"), per square foot of the Leased Property per month;
that is the total amount of US$13,500.00 Dollars (thirteen thousand five hundred
00/100 Dollars) per year (the "Rent"). The Rent amount is all inclusive and
includes all maintenance, utilities, insurance, land tax, etc.






--------------------------------------------------------------------------------



B. Pago. Una doceava parte de dicha Renta
 
anual mas el Impuesto al Valor Agregado ("IVA")
 
correspondiente, sera pagada por la
 
SUBARRENDATARIA a la
 
SUBARRENDADORA por adelantado dentro de
 
los primeros cinco (5) dias naturales de cada mes,
 
sin necesidad de notificacion o solicitud de cobro
 
alguna. Consecuentemente, la
 
SUBARRENDATARIA entregara a la
 
SUBARRENDADORA en forma de amortizacion
 
mensual, la cantidad de US$1,125.00 Dolares (mil
 
ciento veinticinco 00/100 Dolares). Una vez que la
 
SUBARRENDADORA reciba el pago de la
 
amortizacion mensual de Renta, la
 
SUBARRENDADORA entregara la faclura
 
correspondiente a la SUBARRENDATARIA, la
 
cual cumplira con Ios requisitos fiscales aplicables.
 
El pago de la amortizacion mensual de la Renta sera
 
entregado en el domicilio de la
 
SUBARRENDADORA, como se establece en este
 
Contrato, o en cualquier otro lugar que la
 
SUBARRENDADORA notifique por escrito a la
 
SUBARRENDATARIA con al menos diez (10)
 
dias de anticipacion.


 
B. Payment. One-twelfth of such annual Rent plus the corresponding Value Added
Tax ("VAT") shall be paid by SUBLESSEE to SUBLESSOR in advance within the first
five (5) calendar days of the month, without notice or demand being required. As
a result of the foregoing, the SUBLESSEE must deliver to the SUBLESSOR on a
monthly basis, the amount of
 
US$ 1,125.00 Dollars (one thousand one hundred and twenty five 00/100 Dollars).
Once SUBLESSOR receives the monthly installments of Rent, SUBLESSOR will deliver
the corresponding official invoice to the SUBLESSEE, in compliance with Mexican
tax requirements. The monthly installments of Rent will be paid at SUBLESSOR'S
domicile, as provided hereof, or to whatever place the SUBLESSOR notifies in
writing to SUBLESSEE at least ten (10) days in advance.




--------------------------------------------------------------------------------



C. Pago en mora.   Si la
 
SUBARRENDATARIA no paga la amortizacion
 
mensual de la Renta en tiempo, la
 
SUBARRENDATARIA pagara a la
 
SUBARRENDADORA, un interes moratorio
 
mensual equivalents al dos porciento (2%) de la
 
cantidad total no pagada en tiempo, hasta que la
 
misma sea totalmente pagada.


 
C. Late Payment.   If SUBLESSEE does not pay the monthly installments of Rent
when due, the SUBLESSEE shall pay SUBLESSOR, as a contractual penalty, a monthly
interest equivalent to two (2%) percent of the total unpaid amount, until its
payment in full.


D. Pago Proporcional.  Si la fecha de inicio del
 
Plazo de este Contrato es un dia distinto al primer
 
dia de un mes natural, la cantidad correspondiente a
 
la primera amortizacion mensual de la Renta sera la
 
parte proporcional equivalente a la porcion del
 
primer mes natural que la Propiedad Arrendada sea
 
subarrendada por la SUBARRENDATARIA.


 
D. Proportional Payment.   If the
 
commencement date of the Term of this Contract
 
is a day other than the first day of a calendar
 
month, the amount of the first monthly installment
 
of Rent will be that pro rata portion of the
 
monthly Rent payment which is equal to the
 
portion of the first calendar month that the Leased
 
Property is effectively under sublease by the
 
SUBLESSEE.


E. Pago de 1VA.   La SUBARRENDATARIA pagara a la SUBARRENDADORA el IVA


 
E. Payment of VAT.     The SUBLESSEE
 
will pay to SUSBLESSOR the VAT which is


correspondiente a las amortizaciones mensuales de Renta antes senaladas.


 
applicable to the above monthly installments of Rent.






--------------------------------------------------------------------------------



F. Incrementos de Renta.    De prorrogarse el
Plazo de este Contrato, la Renta sera incrementada en un tres y medio porciento
(3.5%) anual fijo.
 
F. Rent escalation.     If the Term of this
 
Contract is extended by the parties, the Rent shall
 
increase three and one-half (3.5%) percent
 
annually.


G. Renuncias. Todas las Rentas que hayan
 
comenzado a causarse durante el mes deberan
 
cubrirse integramente, aunque la
SUBARRENDATARIA entregue la Propiedad Arrendada antes del vencimiento del
periodo correspondiente, a cuyo efecto renuncia al derecho de cubrir solo parte
de la Renta como lo previene el articulo 2303 del Codigo Civil para el Estado de
Baja California. Por ningun motive podra la SUBARRENDATARIA retener las Rentas.
Las partes convienen que todas las reclamaciones por parte de la SUBARRENDATARIA
en los casos previstos por los articulos 2295, 2319 y 2364 del Codigo Civil para
este Estado de Baja California, en su caso, seran presentadas por la
SUBARRENDATARIA en forma independiente de la obligacion de la SUBARRENDATARIA
de pagar la Renta integramente durante el termino de este Contrato.


 
G. Waivers.     SUBLESSEE must pay the
 
total amount of Rent per month, even if it delivers
 
possession of the Leased Property before the end
 
of the month, therefore, it waives its right to pay
 
only a part of the Rent as established by article
 
2303 of the Civil Code for the State of Baja
 
California. Under no circumstances shall
 
SUBLESSEE withhold the Rent. It is expressly
 
agreed that all claims by SUBLESSEE in the
 
events described in articles 2295, 2319 and 2364
 
of the Civil Code for the State of Baja California,
 
as the case may be, shall be filed by SUBLESSEE
 
independently of SUBLESSEE's obligations to
 
pay the Rent during the term of this Contract.


SEXTA.   MODIFICACIONES A LA
PROPIEDAD ARRENDADA


 

 
SIXTH.                
ALTERATIONS






--------------------------------------------------------------------------------



La SUBARRENDATARIA no podra efectuar
 
modificacion alguna en la Propiedad Arrendada sin
 
la autorizacion previa y por escrito de la
 
SUBARRENDADORA, la cual no sera negada sin
 
causa justificada. Todas las instalaciones y equipo
 
sea cual fuere su naturaleza, que sea instalado en la
 
Propiedad Arrendada por la
SUBARRENDATARIA, ya sea que fuere instalado permanentemente o no, continuara
siendo propiedad de la SUBARRENDATARIA, y debera ser removido por la
SUBARRENDATARIA a la expiracion del plazo o terminacion de este Contrato, a
menos que la SUBARRENDATARIA reciba confirmacion por escrito de parte de la
SUBARRENDADORA, por adelantado, en cada
 
The SUBLESSEE may not perform any alteration at the Leased Property without the
prior written authorization of SUBLESSOR, which authorization shall not be
unreasonably withheld. All fixtures and/or equipment of whatsoever nature that
are installed in the Leased Property by the SUBLESSEE, whether permanently
affixed thereto or otherwise, will continue to be the property of the SUBLESSEE,
and will be removed by SUBLESSEE at the expiration or termination of this
Contract or any renewal or extension thereof, unless the SUBLESSEE receives
written confirmation of SUBLESSOR, in advance, in each specific case, that the
improvements made on the Leased Property may remain in the Leased Property.


caso especifico, de que las mejoras o instalaciones o equipo en la Propiedad
Arrendada pueden permanecer en la Propiedad Arrendada.


 
 
SEPTIMA.   CESION Y SUBARRENDAMIENTO


 
SEVENTH.      ASSIGNMENT  AND SUBLETTING


La SUBARRENDATARIA no podra subarrendar la Propiedad Arrendada o ceder este
Contrato, a menos que obtenga la autorizacion expresa previa y por escrito de la
SUBARRENDORA, la cual no sera negada sin causa justificada.


 
The SUBLESSEE may not sublease the Leased Property or assign this Contract,
unless it has the prior express written authorization of the SUBLESSOR, which
authorization will not be unreasonably withheld.


OCTAVA. ENTREGA DE LA PROPIEDAD ARRENDADA


 
EIGHTH.            SURRENDER






--------------------------------------------------------------------------------



La SUBARRENDATARIA entregara la Propiedad
 
Arrendada a la SUBARRENDADORA el ultimo
 
dia del Plazo de este Contrato, o en el momento de
 
la terminacion anticipada del mismo, sin demora, en
 
buenas condiciones de orden, limpieza y reparacion,
 
excepto por el desgaste normal causado por el uso
 
normal y el paso del tiempo. Todos los anuncios,
 
inscripciones, senalamientos e instalaciones de
 
naturaleza similar efectuados o instalados por la
 
SUBARRENDATARIA seran removidos en o
 
antes de la entrega de la Propiedad Arrendad en los
 
terminos de esta clausula. Todo el mobiliario,
 
instalaciones y equipo instalados por la
 
SUBARRENDATARIA continuaran siendo
 
propiedad de la SUBARRENDATARIA deberan
 
ser removidos por la SUBARRENDATARIA antes
 
de la entrega de la Propiedad Arrendada a la
 
SUBARRENDADORA, y   la
SUBARRENDATARIA a su costo, reparara cualquier dano que pudiere resultar de la
instalacion o remocion de dichos bienes.


 
SUBLESSEE will, on the last day of the lease Term or its extensions, or upon
anticipated termination, surrender and deliver the Leased Property into the
possession and use of the SUBLESSOR without delay, in good order, conditions and
repair, except for normal wear and tear due to normal use and the passage of
time. All signs, inscriptions, canopies and installations of like nature made by
or affixed by SUBLESSEE shall be removed at or prior to the expiration of the
Term of this Contract. All furniture, trade fixtures and equipment installed by
SUBLESSEE shall remain the property of the SUBLESSEE and shall be removed by
SUBLESSEE at any time during or at the end of the Term, and the SUBLESSEE shall,
at its own expense, repair all damages resulting from the installation or
removal thereof.




--------------------------------------------------------------------------------



Todo bien que permanezca en la Propiedad
 
Arrendada durante treinta (30) dias posteriores a la
 
terminacion de este Contrato, sea que estuvieren
 
instalados permanentemente en la Propiedad
 
Arrendada o no, podran ser considerados
 
abandonados a eleccion de la
SUBARRENDADORA, y ella podra retenerlos en
 
Any property, being permanently affixed to the Leased Property or not, which
remains in the Leased Property thirty (30) days after the termination of the
Contract may, at the option of SUBLESSOR, be deemed to have been abandoned and
either may be retained by SUBLESSOR as its property or be disposed of, without
liability, in such manner as


calidad de propietaria, o disponer de los mismos, segun lo considers pertinente,
sin responsabilidad alguna a su cargo.


 
SUBLESSOR may see fit.
NOVENA.        RETENCION DE LA
PROPIEDAD ARRENDADA


 
NINETH.            HOLDING OVER


 
La SUBARRENDATARIA entregara en forma inmediata la Propiedad Arrendada a la
SUBARRENDADORA a la terminacion de este Contrato por expiracion de su plazo o
por cualquier otra causa.


 
The SUBLESSEE shall at the termination of the Contract by lapse of time or
otherwise, immediately deliver the possession of the Leased Property to
SUBLESSOR.


DECIMA. DISPOSICIONES
AMBIENTALES


 
TENTH.            ENVIRONMENTAL CLAUSE


A partir de la fecha de firma de este Contrato, la SUBARRENDATARIA cumplira con
todas las leyes, reglamentos y normas relativas al equilibrio ecologico y la
proteccion al ambiente aplicables en relacion con el uso de la Propiedad
Arrendada.


 
As of the date of execution hereof, the SUBLESSEE shall observe all laws and
regulations regarding ecological equilibrium and environment protection
applicable to the use of the Leased Property.


La SUBARRENDADORA declara que en su leal saber y entender, la Propiedad
Arrendada se encuentra actualmente libre de contaminacion.


 
SUBLESSOR states that, to the best of its knowledge, the Leased Property is
currently free of contamination.


DECIMA PRIMERA. DERECHO DE LA SUBARRENDADORA A LLEVAR A CABO LAS OBLIGACIONES DE
LA SUBARRENDATARIA


 
ELEVENTH. SUBLESSOR'S    RIGHT TO PERFORM SUBLESSEE'S COVENANTS






--------------------------------------------------------------------------------



Si la SUBARRENDATARIA incumple con alguna de sus obligaciones establecidas en
este Contrato, la SUBARRENDADORA, una vez transcurridos diez (10) dias luego de
haber dado aviso por escrito a la SUBARRENDATARIA respecto de dicho
incumplimiento (o sin necesidad de dar aviso alguno en caso de emergencia) y sin
que ello implique renuncia alguna por parte de la SUBARRENDADORA respecto de las
obligaciones de la SUBARRENDATARIA pactadas en este Contrato, podra, sin estar
obligada a ello, llevar a cabo dichas obligaciones de la SUBARRENDATARIA y podra
entrar a la Propiedad Arrendada para dicho fin y llevar a cabo


 
If SUBLESSEE fails to perform any one or more
of its obligations hereunder, SUBLESSOR, after ten (10) days written notice to
SUBLESSEE (or without notice in the case of an emergency) and without waiving or
releasing SUBLESSEE from any obligation of SUBLESSEE contained in this Contract,
may but shall be under no obligation to perform any act on SUBLESSEE's part to
be performed as provided in this Contract, and may enter upon the Leased
Property for that purpose and take all such actions thereon as may be necessary
to such effect. All reasonable sums paid by SUBLESSOR and all costs and expenses
incurred by SUBLESSOR in connection with the performance of any such obligation
of


cuantas acciones sean necesarias al efecto. Todas
 
las cantidades que razonablemente hubiere pagado la
 
SUBARRENDADORA en relacion con costos y
 
gastos incurridos por el cumplimiento de las
 
obligaciones incumplidas por la
SUBARRENDATARIA, deberan ser pagadas por
 
la SUBARRENDATARIA a la
SUBARRENDADORA dentro de los diez (10) dias siguientes a su cobro.


 
SUBLESSEE, shall be payable by SUBLESSEE to SUBLESSOR within ten (10) days
after receiving notice.
 
DECIMA SEGUNDA. DERECHO DE LA
 
SUBARRENDATARIA A LLEVAR A CABO
 
LAS OBLIGACIONES DE LA
SUBARRENDADORA


 
TWELFTH.     SUBLESSEE'S RIGHT TO PERFORM SUBLESSOR'S COVENANTS


 




--------------------------------------------------------------------------------



Si la SUBARRENDADORA incumple con alguna
 
de sus obligaciones establecidas en este Contrato, la
 
SUBARRENDATARIA, una vez transcurridos diez
 
(10) dias luego de haber dado aviso por escrito a la
 
SUBARRENDADORA respecto de dicho
 
incumplimiento (o sin necesidad de dar aviso alguno
 
en caso de emergencia) y sin que ello implique
 
renuncia alguna por parte de la
 
SUBARRENDATARIA respecto de las obligaciones de la SUBARRENDADORA pactadas
 
en este Contrato, podra, sin estar obligada a ello,
 
llevar a cabo dichas obligaciones de la
 
SUBARRENDADORA y llevar a cabo cuantas
 
acciones sean necesarias al efecto. Todas las
 
cantidades que razonablemente hubiere pagado la
 
SUBARRENDATARIA en relacion con costos y
 
gastos incurridos por el cumplimiento de las
 
obligaciones incumplidas por la SUBARRENDADORA, deberan ser pagadas por la
 
SUBARRENDADORA a la
SUBARRENDATARIA dentro de los diez (10) dias siguientes a su cobro.


 
If SUBLESSOR fails to perform any one or more of its obligations hereunder,
SUBLESSEE, after ten (10) days written notice to SUBLESSOR (or without notice in
the case of an emergency) and without waiving or releasing SUBLESSOR from any
obligation of SUBLESSOR contained in this Contract, may but shall be under no
obligation to perform any act on SUBLESSOR's part to be performed as provided in
this Contract, and may take all such actions thereon as may be necessary to
such effect. All reasonable sums paid by SUBLESSEE and all costs and expenses
incurred by SUBLESSEE in connection with the performance of any such obligation
of SUBLESSOR, will be payable by SUBLESSOR to SUBLESSEE within ten (10) days
after receiving notice.


 




--------------------------------------------------------------------------------



DECIMA TERCERA. ACCESO A LA PROPIEDAD ARRENDADA POR PARTE DE 
LA SUBARRENDADORA


 
THIRTEENTH. ENTRY TO LEASED PROPERTY BY SUBLESSOR


 
La     SUBARRENDATARIA permitira a la SUBARRENDADORA y a la propietaria de
la Propiedad Arrendada, y a sus respectivos representantes, el acceso a la
Propiedad Arrendada


 
SUBLESSEE will allow SUBLESSOR and the owner of the Leased Premises and their
respective representatives to enter into the Leased Property at all reasonable
times for the purpose of inspecting same.


 
todas las veces que sea razonablemente conveniente a fin de inspeccionarla.


 
 
 
DECIMA CUARTA.   ANUNCIOS


 
FOURTEENTH. SIGNS


 
La SUBARRENDATARIA podra instalar en la Propiedad Arrendada los anuncios que
requiera para sus operaciones. Cualquier otro anuncio distinto de los
mencionados anteriormente que desee instalar la SUBARRENDATARIA, debera ser
aprobado por escrito y con anticipacion por la SUBARRENDADORA.


 
The SUBLESSEE may place on the Leased Property or attach to the exterior of the
Building its signs and other signs it may require for its operation. No other
signs may be placed in or on the Leased Property without SUBLESSOR'S written
consent.


 
DECIMA QUINTA. NOTIFICACIONES


 
FIFTEENTH. NOTICES


 
Siempre que sea necesario o conveniente para las partes entregar avisos o
notificaciones a la otra parte conforme a lo previsto en este Contrato, dichos
avisos o notificaciones, para ser validos, deberan ser entregados en forma
personal, o mediante correo certificado o registrado con acuse de recibo, o
mediante servicio de mensajeria reconocido, dirigidos a las siguientes
direcciones:


 
Whenever it shall be necessary or desirable for one of the parties to serve any
notice or demand upon the other pursuant to the provisions of this Contract,
such notice or demand will be served personally, or by registered or certified
mail, return receipt requested, or by reputable courier service addressed to:


 
SUBARRENDADORA:
Calle Colinas No. 11731
Parque Industrial El Florido, Seccion Colinas
Delegacion La Presa
Tijuana, B.C., Mexico 22680


 
SUBLESSOR:
Calle Colinas No. 11731
Parque Industrial El Florido, Seccion Colinas
Delegacion La Presa
Tijuana, B.C., Mexico 22680


 
SUBARRENDATARIA:
Blvd. Agua Caliente 10470, Desp.# l Centro Comercial Barranquitas Col.
Revolucion Tijuana, B.C. Mexico 22015


 
SUBLESSEE:
Blvd. Agua Caliente 10470, Desp,#l Centro Comercial Barranquitas Col. Revoluci6n
Tijuana, B.C., Mexico 22015


 
DECIMA SEXTA.       SUBTITULQS


 
SIXTEENTH.  CAPTIONS


 
Las partes convienen que los subtitulos utilizados en este Contrato son para
efectos de facilitar la referencia de sus clausulas, por lo que no seran
considerados parte del Contrato ni seran utilizados para efectos de su
interpretacion.


 
The parties mutually agree that the headings and captions contained in this
Contract are inserted for convenience of reference only and are not to be deemed
part of or to be used in construing this Contract.
 




--------------------------------------------------------------------------------



DECIMA SEPTIMA. ACUERDOS ANTERIORES


 
SEVENTEENTH.      PREVIOUS 
AGREEMENTS




 
Este Contrato sustituye a cualquier y todos los contratos de arrendamiento que
las partes hayan celebrado con anterioridad, otorgandose el mutuamente el
finiquito mas amplio que en derecho proceda. El presente Contrato solamente
podra modificarse mediante acuerdo escrito firmado por un representante
debidamente autorizado de cada una de las partes.


 
This Contract substitutes any and all lease agreements previously existing
between the parties, granting each other the fullest release as accepted by law.
This Contract may only be amended through a written agreement signed by a duly
authorized representative of each party.


DEC1MAOCTAVA.   LEY APLICABLE Y JURISDICCION


 
EIGHTEENTH.           APPLICABLE LAW  
AND JURISDICTION


Este Contrato sera interpretado de conformidad con lo previsto en el Codigo
Civil del Estado de Baja California y demas leyes aplicables en el Estado de
Baja California, Mexico, y las partes expresamente se someten a la jurisdiccion
de los tribunales de Tijuana, Baja California, Mexico, renunciado a cualquier
otro fuero que pudiere corresponderles.


 
This Contract will be interpreted in accordance with the provisions of the Civil
Code and laws of the State of Baja California, Mexico, and both parties hereby
expressly submit to the jurisdiction of the Courts of Tijuana, State of Baja
California, Mexico, waiving any other forum that could correspond to them for
any reason whatsoever.


DEC1MA NOVENA.   TRADUCCION


 
NINETEENTH.       TRANSLATION




Las partes convienen en que el presente Contrato se firma en Ios idiomas ingles
y espanol. Las partes convienen que la version en espanol prevalecera en todo
momento.


 
The parties agree that this Contract is executed in the English and Spanish
languages. The parties agree that the Spanish version shall prevail in all
events.
EN TESTIMONIO DE LO ANTERIOR,


 
IN WITNESS WHEREOF


Las partes manifiestan su consentimiento con el contenido de este Contrato, las
parte lo firman el dia 23 de febrero de 2012.


 
The undersigned parties, through their duly authorized representatives, have
executed this Contract on February 23, 2012.





SUBARRENDADORA/SUBLESSOR
PALL MEXICO MANUFACTURING, S. DE R.L. DE C.V.
(Graphic Appears Here)
Por:/ By: Leobardo Tenorio Malof






--------------------------------------------------------------------------------



SUBARRENDATARIA/SUBLESSEE
ENSATEC, S.A. DE C.V.


(Graphi Appears Here)
Por:/By: Hector Machado Barraza





--------------------------------------------------------------------------------



ANEXO A/EXHIBIT A
PLANO/PLOT PLAN



--------------------------------------------------------------------------------



(Graphi Appears Here)



